209 P.3d 426 (2009)
228 Or. App. 752
In the Matter of R.A.C., aka S.B., Alleged to be a Mentally III Person.
STATE of Oregon, Respondent,
v.
R.A.C., aka S.B., Appellant.
080262038; A138254.
Court of Appeals of Oregon.
May 27, 2009.
Submitted September 5, 2008.
Decided May 27, 2009.
Liza Langford, Portland, filed the brief for appellant.
Hardy Myers, Attorney General, Mary H. Williams, Solicitor General, and Tiffany Keast, Assistant Attorney General, filed the brief for respondent.
Before HASELTON, Presiding Judge, and ARMSTRONG, Judge, and ROSENBLUM, Judge.
PER CURIAM.
In this civil commitment case, the trial court found that appellant suffers from a mental disorder and, because of that disorder, is a danger to herself. On appeal, appellant contends that the record does not contain sufficient evidence to support the order of involuntary commitment. The state concedes the insufficiency of the evidence. Although we are not bound by the state's concession, on de novo review, we conclude that the state's concession is well founded and agree that the evidence is insufficient.
Reversed.